Walker, Judge:
This appeal to reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed, subject to the approval of the court, that at the time of exportation of the merchandise involved herein, such or similar merchandise was freely offered for sale to all purchasers in the principal pnarkets-of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing, the merchandise in condition packed ready for shipment to the United States, at the following prices:

Item No. Quantity Merchandise Unit Price

1024 756 pieces Maja Toilet Soap $6.00 per dozen
1049 108 “ Cakes Madera Oriente Soap $6.00 “ “
202 72 “ Cases (boxes) Maja Fatial Powder $10.80 per dozen boxes
235 144 “ Cases (boxes) Maja Fatial Powder $6.00 " "
*604All prices, less 25% and 5%, paeked.
It is further stipulated and agreed that there was no higher export value for the aforesaid merchandise.
It is further stipulated and agreed that as to all other merchandise, the entered valué represents the correct dutiable value thereof.
It is further agreed that this case may be submitted upon the foregoing, stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930 as amended, to- be the proper basis for the determination of the value of the merchandise here involved, and that such values are as follows:

Item No. Quantity Merchandise Unit Price

1024 756 pieces Maja Toilet Soap $6.00 per dozen
1049 108 Cakes Madera Oriente Soap $6.00 “ “
202 72 Cases (boxes) Maja Fatial Powder $10.80 per dozen boxes
235 144 “ Cases (boxes) Maja Fatial Powder $6.00 “ “ “
All prices, less 25% and 5%, packed.
As to all other merchandise involved the entered values represent the dutiable values thereof.
Judgment will be rendered accordingly.